     Case 2:20-cv-02321-WBS-JDP Document 8 Filed 11/25/20 Page 1 of 4


 1 Deborah J. Fox (SBN: 110929)
   Margaret W. Rosequist (SBN: 203790)
 2 Matthew B. Nazareth (SBN: 278405)
   MEYERS, NAVE, RIBACK, SILVER & WILSON
 3 555 Capitol Mall, Suite 1200
   Sacramento, California 95814
 4 Telephone: (916) 556-1531
   Facsimile: (916) 556-1516
 5
   Greg Gillott (SBN: 206540)
 6 ggillott@amadorgov.org
   County Counsel
 7 OFFICE OF COUNTY COUNSEL
   810 Court Street
 8 Jackson, California 95642
   Telephone: (209) 223-6213
 9
   Attorneys for Defendants
10 COUNTY OF AMADOR and
   DR. RITA KERR
11
12                            UNITED STATES DISTRICT COURT
13                        EASTERN DISTRICT OF CALIFORNIA
14
15 RPC SYSTEMS, INC., a California              Case No. 2:20-cv-02321-WBS-JDP
   Corporation; RYAN P. CHAMBERS, an
16 individual,                                  STIPULATION AND ORDER
                                                ALLOWING PLAINTIFFS
17              Plaintiffs,                     PERMISSION TO FILE SECOND
                                                AMENDED COMPLAINT AND
18        v.                                    ORDER RE: REMAND ACTION TO
                                                STATE COURT
19 COUNTY OF AMADOR, DR. RITA
   KERR, in her official capacity as the
20 Amador County Health Officer and DOES
   1-50, Inclusive,
21
                 Defendants.
22
23
24
25
26
27
28
                                                              Case No. 2:20-cv-02321-WBS-JDP
       STIPULATION BY PARTIES ALLOWING PLAINTIFFS PERMISSION TO FILE SECOND AMENDED
               COMPLAINT AND REMAND ACTION TO STATE COURT; ORDER THEREON
     Case 2:20-cv-02321-WBS-JDP Document 8 Filed 11/25/20 Page 2 of 4


 1         WHEREAS, Plaintiffs RPC Systems, Inc. and Ryan P. Chambers (“Plaintiffs”) filed
 2 an action in the County of Amador Superior Court on October 16, 2020 naming as
 3 defendants the County of Amador and Dr. Rita Kerr (“the County Defendants”) in Case
 4 No. 20-cv-11868;
 5         WHEREAS, Plaintiffs’ initial complaint included alleged claims for violation of
 6 rights under the United States Constitution;
 7         WHEREAS, the County Defendants removed this action to this District Court on
 8 November 20, 2020 pursuant to this Court’s jurisdiction over federal claims;
 9         WHEREAS, Plaintiffs had filed a First Amended Complaint in the County of
10 Amador Superior Court on November 17, 2020;
11         WHEREAS, Plaintiffs’ First Amended Complaint removed the claims for violation
12 of rights under the United States Constitution, with the exception of one reference to the
13 First Amendment in Paragraph 188;
14         WHEREAS, on November 20, 2020, at the time this action was removed, Plaintiffs
15 had not yet served the County Defendants with the First Amended Complaint;
16         WHEREAS, the parties have agreed that if Plaintiffs remove the reference to the
17 First Amendment in Paragraph 188 of the First Amended Complaint, this Court will lack
18 subject matter jurisdiction;
19         WHEREAS, the parties therefore agree that Plaintiffs shall file a Second Amended
20 Complaint that removes the reference to the First Amendment in Paragraph 188;
21         WHEREAS, upon the filing of the Second Amended Complaint, this action should
22 be remanded back to the County of Amador Superior Court;
23         WHEREAS, upon receipt of action on remand, the County Defendants shall have
24 thirty (30) days to respond to the Second Amended Complaint in the superior court.
25         NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE
26 THROUGH THEIR RESPECTIVE COUNSEL to the following:
27         1.     That counsel of record have the authority to enter into this Stipulation on
28 behalf of their respective clients.
                                                               Case No. 2:20-cv-00965-JAM-CKD
        STIPULATION BY PARTIES ALLOWING PLAINTIFFS PERMISSION TO FILE SECOND AMENDED
           COMPLAINT AND REMAND ACTION TO STATE COURT; [PROPOSED] ORDER THEREON
     Case 2:20-cv-02321-WBS-JDP Document 8 Filed 11/25/20 Page 3 of 4


 1         2.     That the parties stipulate to allow Plaintiffs to file a Second Amended
 2 Complaint that deletes the reference to the First Amendment in Paragraph 188.
 3         3.     That upon filing the Second Amended Complaint, this action should be
 4 remanded to the County of Amador Superior Court.
 5         4.     That the parties stipulate that County Defendants will have thirty (30) days to
 6 respond to the Second Amended Complaint from the date the County of Amador Superior
 7 Court receives the remand order.
 8         IT IS SO STIPULATED.
 9 DATED: November 25, 2020                 MEYERS, NAVE, RIBACK, SILVER & WILSON
10
11
                                            By: /s/ Deborah J. Fox
12                                              DEBORAH J. FOX
13                                              Attorneys for Defendants
                                                COUNTY OF AMADOR and
14                                              DR. RITA KERR
15 DATED: November 25, 2020
                                            CHAVEZ-OCHOA LAW OFFICES, INC.
16
17
18                                          By: /s/ Brian R. Chavez-Ochoa (authorized to sign)
                                                BRIAN R. CHAVEZ-OCHOA
19                                              Attorneys for Plaintiffs
                                                RPC SYSTEMS, INC. and RYAN P.
20
                                                CHAMBERS
21
22                           Attestation of Concurrence in the Filing
23         The filer, Deborah J. Fox, attests that all other signatories listed on whose behalf
24 this filing is submitted concur in the filing’s content and have authorized the filing.
25
26
27
28
                                             2                 Case No. 2:20-cv-00965-JAM-CKD
        STIPULATION BY PARTIES ALLOWING PLAINTIFFS PERMISSION TO FILE SECOND AMENDED
                COMPLAINT AND REMAND ACTION TO STATE COURT; ORDER THEREON
      Case 2:20-cv-02321-WBS-JDP Document 8 Filed 11/25/20 Page 4 of 4


 1                                            ORDER
 2          The Court having reviewed the Parties’ stipulation and good cause appearing
 3 therefore,
 4          1.    Plaintiffs are permitted file a Second Amended Complaint that deletes the
 5 reference to the First Amendment in Paragraph 188.
 6          2.    Upon filing the Second Amended Complaint, the parties shall notify the
 7 Clerk to enter the remand of this action to the Superior Court of the State of California in
 8 and for the County of Amador.
 9 IT IS SO ORDERED.
10 Dated: November 25, 2020
11
12
13   3633751.1

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3                 Case No. 2:20-cv-00965-JAM-CKD
         STIPULATION BY PARTIES ALLOWING PLAINTIFFS PERMISSION TO FILE SECOND AMENDED
                 COMPLAINT AND REMAND ACTION TO STATE COURT; ORDER THEREON
